DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 59 are objected to because of the following informalities:  Claims 1 and 59 recite the term “the planned content”. However, the claim never previously recites “a planned content”.  As such, there is insufficient antecedent basis for this limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method and apparatuses which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). 
Claims 1, 2, 17,19,24,28,30,36,43,48,50,59, 61, 65, and 66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 59, and 61
retrieving an item of media content from using an application of a user in response to a prompt provided via a received signal, the item of media content being associated with a calling party and being coordinated with a planned content of a telecommunication call;
detecting an incoming telecommunications call event from the calling party 
selecting the item of media content; 
augmenting the call with the item of media content;  
detecting a user interaction in response to the augmentation of the call with the item of media content; and 
transmitting information relating to the user interaction to the calling party.
 	The limitations of independent claim 1, 59, 61, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, determining incentives, providing incentives based on satisfying conditions. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recite the additional elements of using a user telecommunication device, remote server, media server, calling device, client device or user device. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of retrieving, detecting, selecting, and augmenting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
 	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of user telecommunication device, remote server, media server, calling device, client device or user device, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general-purpose computer and general purpose
computing components (as evidenced from page 20 of the applicant’s specification for example, “The mobile or client device comprises at least a screen 106 and a phone function in the form of a dialler circuit or application 114, which handles incoming and outgoing calls and displays an incoming call screen image including a caller ID on the screen of the device, among other functions...”)
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1, 59, and 61
retrieving an item of media content using an application in response to a prompt provided via a signal, the item of media content being associated with a calling party and being coordinated with the planned content;
transmitting information relating to the user interaction to the calling party.            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Dependent claims 2, 17,19,24,28,30,36,43,48,50, 65, and 66 appear to merely further limit the abstract idea and as such, the analysis of dependent claims 2, 7,19,24,28,30,36,43,48,50, 65, and 66 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1, 2, 17, 19, 24, 28, 30, 36, 43, 48, 50, 59, 61, 65, and 66 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 17,19,24,28,30, 43, 50,59, 61, 65, 66  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift et al. (WO 2009/020973) 

 	Claims 1 and 59: Swift discloses a method of augmenting a telecommunications call, the method comprising the steps of: 	 at a user telecommunications device; (see for example [0014], mobile device, the web advertisement may be inserted into a web application. The web advertisement may be displayed in the telephone user interface software or in a separate software application. The web advertisement may be displayed immediately in a user interface on the mobile device such as in a telephone user interface during a call.) 	retrieving an item of media content from a remote server using an application of the user telecommunications device in response to a prompt provided via a signal received from the remote server, the item of media content being associated with a  calling party and being coordinated with the planned content of a telecommunications call; (see for example [0012], discloses the caller identifier information may be obtained from an incoming call to the mobile device or from an outgoing call from the mobile device. An ad request may be generated based on the caller identifier information by the mobile device and sent to a web advertising server. The ad request may be sent to the web advertising server immediately or deferred until at a later time. The ad request may be used for querying the web advertising server with the caller identifier information; [0014], discloses the web advertisement may be inserted into a web application. The web advertisement may be displayed in the telephone user interface software or in a separate software application. The web advertisement may be displayed immediately in a user interface on the mobile device such as in a telephone user interface during a call; [0017], discloses the caller identifier information of an incoming call or of an outgoing call may provide a useful context to query for additional related information; the user may benefit from knowing if there are recent news articles about a vendor that he or she is calling or when a friend calls, the user may benefit by being reminded of the caller's birthday, anniversary, etc.; This information may generate a query to an advertising server which may then result in an offer to the user being displayed in a web application user interface on the mobile device)  	detecting an incoming telecommunications call event from the calling party at the user telecommunications device; (see for example [0012], caller identifier information may be obtained from an incoming call to the mobile device) 	 selecting the item of media content; (see for example [0013] In response to the ad request, the web advertising server may select a relevant web advertisement based on the caller identifier information) 	 augmenting the call with the item of media content;  (see for example [0014], discloses On the mobile device, the web advertisement may be inserted into a web application. The web advertisement may be displayed in the telephone user interface software or in a separate software application. The web advertisement may be displayed immediately in a user interface on the mobile device such as in a telephone user interface during a call.)
 	detecting a user interaction with the user telecommunications device in response to the augmentation of the call with the item of media content; (see for example [0015], When the user views and/or clicks on the web advertisement, the mobile device logs the interaction (e.g., view and/or click) of the user with the web advertisement) and  	transmitting information relating to the user interaction to the calling party. (see for example [0015], discloses . User/ad interaction may be submitted to web advertising server immediately)
EXAMINER’S NOTE – In regards to claims 2, 17, 19, 28, 30, 26, and 61, these claims use the terms “preferably” and/or “optionally” which is considered optional claim language as it merely suggests but does not require the action following the term “preferably” and/or “optionally” to occur (See – MPEP 2111.04 Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.). As such, the limitations associated with the term “preferably” and/or “optionally” do not limit the scope of the claim and as such are given little if any patentable weight.
 	Claim 2: Swift discloses a method according to claim 1, further comprising retrieving the item of media content from a local cache on the user telecommunications device; preferably wherein the item of media content has previously been provided by the calling party to the local cache on the user telecommunications device. [0060]

 	Claim 17: Swift discloses a method according to claim 2, further comprising receiving at the user device a signal enquiring about the presence of items of media content, preferably a specific media content item, in the local cache; and preferably the user telecommunications device signalling that items of media content have, preferably that the specific item of media content has, been downloaded to the device cache and/or that the items are or item is available for use in augmenting the telecommunications call.([0060; 0061 and 0096])

 	Claim 19: Swift discloses a method according to claim 2, further comprising, if a specific item of media content is not available, selecting another, preferably related, item of media content from the device cache with which to augment the telecommunications call. ([0060]when online mode is not available will select content from local cache in offline mode and [0096] discloses updated version of content)

 	Claim 24: Swift discloses a method according to claim 1, wherein the item of media content is presented on the incoming call screen. [0014]

 	Claim 28: Swift discloses a method according to 1, wherein the item of media content indicates one or more of: the identity of the calling party; [0012] a planned call subject, topic or content; information relating to a user account, order or event, preferably one with the calling party; and a menu of options, preferably comprising at least two items. [0012]
 	Claim 30: Swift discloses a method according to claim 1, wherein the item of media content is selected from a plurality of available items relating to the calling party;[0013] preferably wherein the item of media content is selected based on at least one of: time, user or device location, user characteristics, previous user interactions; and a schedule [0013; 0096; and 0140-0142]

  	Claim 43: Swift discloses a method according to claim 1, further comprising exchanging electronic files between the user and the calling party. [0014 and 0015]




 	Claim 50: Swift discloses a method according to claim 1, wherein the item of media content is one or more of: an image or video for tutorial purposes, a Secure password, a live video or text feed. [0037]


 	Claim 61: Swift discloses a system for augmenting a telecommunications call, the system comprising: a media server, for storing items of media content; a Calling device, for placing telecommunications calls to a client or user device; [0012-0014] optionally, a client or user device; [0014] wherein the system is adapted to carry out the method of claim 1.(see rejection of claim 1 above)


 	Claim 65: Swift discloses a method according to claim 1, wherein detecting an incoming telecommunications call event from the calling party at the user telecommunications device comprises recognizing a qualifying phone number, the qualifying phone number being saved to a memory of the user telecommunications device, wherein the item of media content is associated with the qualifying phone number.[0035]

 	Claim 66: Swift discloses a method according to claim 1, further comprising determining device and/or user data by accessing hardware of the user telecommunications device; [0061] determining whether the user is amenable or poised to receive a call using said data; [0036] and, when the user is amenable or poised to receive a call; [0036] notifying the calling party.[0123]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (WO 2009/020973) in view of Lavian et al. (US 8, 687, 777)
	Claim 36: Swift discloses a method according to claim 1,  but does not explicitly disclose wherein the information transmitted relating to the user interaction comprises one or more of: a selection from the menu of options, navigation of an IVR system, the expression of an interest, mood, a preference, a vote or an instruction; and preferably further comprising in response to the user interaction presenting a further item of media content to the user, detecting a further user interaction and preferably transmitting information relating to the further user interaction to the calling party.  	However Latvian discloses wherein the information transmitted relating to the user interaction comprises one or more of: a selection from the menu of options, navigation of an IVR system, the expression of an interest, mood, a preference, a vote or an instruction; and preferably further comprising in response to the user interaction presenting a further item of media content to the user, detecting a further user interaction and preferably transmitting information relating to the further user interaction to the calling party. (see for example Col. 11 lines 32-47) 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention” made to modify, Swift to include wherein the information transmitted relating to the user interaction comprises one or more of: a selection from the menu of options, navigation of an IVR system, the expression of an interest, mood, a preference, a vote or an instruction; and preferably further comprising in response to the user interaction presenting a further item of media content to the user, detecting a further user interaction and preferably transmitting information relating to the further user interaction to the calling party in order to give the user an interface for selecting various options (see Latvian Col. 11 lines 32-47)

Claim(s) 48  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (WO 2009/020973) in view of Kent et al. (US 2011/0038470)
	Claim 48: Swift discloses a method according to claim 1,but does not explicitly disclose  further comprising alternatively or in addition augmenting the telecommunications call with an item of media content mid-call. 	However Kent discloses further comprising alternatively or in addition augmenting the telecommunications call with an item of media content mid-call. [0171]
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention” made to modify, Swift to include comprising alternatively or in addition augmenting the telecommunications call with an item of media content mid-call in order to provide content during the call (see Kent [0171])

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kotecha et al. (US 2014/0269437) -  A method includes receiving a request for media content from a plurality of user devices, counting a number of requests for media content received at the network device, selecting at least one of a unicast mode and a broadcast mode of the network device based on the number of requests received at the network device, and transmitting the media content in accordance with the selected mode

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Llana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3622                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3622